Exhibit 10.1

 

Physicians Realty Trust 2013 Equity Incentive Plan, as amended effective
August 7, 2014

 

PHYSICIANS REALTY TRUST

2013 EQUITY INCENTIVE PLAN

 

The Physicians Realty Trust 2013 Equity Incentive Plan (the “Plan”) was adopted
by the Board of Trustees of Physicians Realty Trust, a Maryland real estate
investment trust (the “Company”), effective as of July 18, 2013 (the “Effective
Date”).

 

ARTICLE 1

PURPOSE

 

The purpose of the Plan is to attract and retain the services of key Employees,
key Consultants, and Outside Trustees upon whom, in large measure, the Company’s
sustained progress, growth and profitability depend, to motivate such persons to
achieve the long-term goals of the Company and to more closely align such
persons’ interests with those of the Company’s shareholders by providing such
persons with a proprietary interest in the Company’s growth and performance
through the granting of Nonqualified Options, Share Appreciation Rights,
Restricted Shares, Common Shares, Restricted Share Units, Performance Awards,
Dividend Equivalent Rights, and Other Awards.

 

With respect to Reporting Participants, the Plan and all transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3
promulgated under the Exchange Act. To the extent any provision of the Plan or
action by the Committee fails to so comply, such provision or action shall be
deemed null and void ab initio, to the extent permitted by law and deemed
advisable by the Committee.

 

ARTICLE 2

DEFINITIONS

 

For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:

 

2.1 “Applicable Law” means all legal requirements relating to the administration
of equity incentive plans and the issuance and distribution of Common Shares, if
any, under applicable corporate laws, applicable securities laws, the rules of
any exchange or inter-dealer quotation system upon which the Company’s
securities are listed or quoted, and any other applicable law, rule or
restriction.

 

2.2 “Award” means the grant of any Nonqualified Option, Restricted Shares,
Common Shares, SAR, Restricted Share Units, Performance Award, Dividend
Equivalent Right or Other Award, whether granted singly or in combination or in
tandem (each individually referred to herein as an “Incentive”).

 

2.3 “Award Agreement” means a written agreement between a Participant and the
Company which sets out the terms of the grant of an Award.

 

2.4 “Award Period” means the period set forth in the Award Agreement during
which one or more Incentives granted under an Award may be exercised.

 

2.5 “Board” means the Board of Trustees of the Company.

 

2.6 “Change in Control” means the occurrence of the event set forth in any one
of the following paragraphs, except as otherwise provided herein:

 

(a) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (c) below;

 

1

--------------------------------------------------------------------------------


 

(b) the following individuals cease for any reason to constitute a majority of
the number of trustees then serving: individuals who, on the effective date of
this Plan, constitute the Board and any new trustee (other than a trustee whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of trustees of the Company) whose appointment or election by the
Board or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3rds) of the trustees then still
in office who either were trustees on the effective date of this Plan or whose
appointment, election or nomination for election was previously so approved or
recommended;

 

(c) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than
(i) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least sixty percent
(60%) of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities; or

 

(d) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least sixty percent (60%) of the combined
voting power of the voting securities of which are owned by shareholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

 

For purposes hereof:

 

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

 

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

 

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its Subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of Common Shares of the Company.

 

Notwithstanding the foregoing provisions of this Section 2.6, if an Award issued
under the Plan is subject to Section 409A of the Code, then an event shall not
constitute a Change in Control for purposes of such Award under the Plan unless
such event also constitutes a change in the Company’s ownership, its effective
control or the ownership of a substantial portion of its assets within the
meaning of Section 409A of the Code.

 

2.7 “Code” means the United States Internal Revenue Code of 1986, as amended.

 

2.8 “Committee” means the committee appointed or designated by the Board to
administer the Plan in accordance with Article 3 of this Plan.

 

2.9 “Common Shares” means the common shares of beneficial interest, par value
$0.01 per share, of the Company, or any securities into which or for which the
common shares of the Company may be converted or exchanged, as the case may be,
pursuant to the terms of this Plan.

 

2.10 “Company” means Physicians Realty Trust, a Maryland real estate investment
trust, and any successor entity.

 

2

--------------------------------------------------------------------------------


 

2.11 “Consultant” means any natural person, who is not an Employee, rendering
bona fide services to the Company or a Subsidiary, with compensation, pursuant
to a written independent Consultant agreement between such person (or any entity
employing such person) and the Company or a Subsidiary, provided that such
services are not rendered in connection with the offer or sale of securities in
a capital raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities.

 

2.12 “Date of Grant” means the effective date on which an Award is made to a
Participant as set forth in the applicable Award Agreement; provided, however,
that solely for purposes of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder, the Date of Grant of an Award shall be the
date of shareholder approval of the Plan if such date is later than the
effective date of such Award as set forth in the Award Agreement.

 

2.13 “Dividend Equivalent Right” means the right of the holder thereof to
receive credits based on the cash dividends that would have been paid on the
Common Shares specified in the Award if such shares were held by the Participant
to whom the Award is made.

 

2.14 “Employee” means a common law employee (as defined in accordance with the
Regulations and Revenue Rulings then applicable under Section 3401(c) of the
Code) of the Company or any Subsidiary of the Company.

 

2.15 “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

2.16 “Executive Officer” means an officer of the Company or a Subsidiary subject
to Section 16 of the Exchange Act or a “covered employee” as defined in
Section 162(m)(3) of the Code.

 

2.17 “Fair Market Value” means, as of a particular date, (a) if the Common
Shares are listed on any established national securities exchange, the closing
sales price per Common Share on the consolidated transaction reporting system
for the principal securities exchange for the Common Shares on that date, or, if
there shall have been no such sale so reported on that date, on the last
preceding date on which such a sale was so reported; (b) if the Common Shares
are not so listed, but are quoted on an automated quotation system, the closing
sales price per Common Share reported on the automated quotation system on that
date, or, if there shall have been no such sale so reported on that date, on the
last preceding date on which such a sale was so reported; (c) if the Common
Shares are not so listed or quoted, the mean between the closing bid and asked
price on that date, or, if there are no quotations available for such date, on
the last preceding date on which such quotations shall be available, as reported
by the OTC Bulletin Board operated by the Financial Industry Regulation
Authority, Inc. or the OTC Markets Group Inc., formerly known as Pink OTC
Markets Inc.; or (d) if none of the above is applicable, such amount as may be
determined by the Committee, in good faith, to be the fair market value per
Common Share. The determination of Fair Market Value shall, where applicable, be
in compliance with Section 409A of the Code.

 

2.18 “Incentive” is defined in Section 2.2 hereof.

 

2.19 “Nonqualified Option” means a nonqualified option, granted pursuant to this
Plan, which is not an “incentive stock option” within the meaning of Section 422
of the Code.

 

2.20 “Option Price” means the price which must be paid by a Participant upon
exercise of a Nonqualified Option to purchase a Common Share.

 

2.21 “Other Award” means an Award issued pursuant to Section 6.8 hereof.

 

2.22 “Outside Trustee” means a trustee of the Company who is not an Employee or
a Consultant.

 

2.23 “Participant” means an Employee or Consultant of the Company or a
Subsidiary or an Outside Trustee to whom an Award is granted under this Plan.

 

2.24 “Performance Award” means an Award hereunder of cash, Common Shares, units
or rights based upon, payable in, or otherwise related to, Common Shares
pursuant to Section 6.6 hereof.

 

2.25 “Performance Goal” means any of the goals set forth in Section 6.9 hereof.

 

3

--------------------------------------------------------------------------------


 

2.26 “Plan” means this Physicians Realty Trust 2013 Equity Incentive Plan, as
amended from time to time.

 

2.27 “Reporting Participant” means a Participant who is subject to the reporting
requirements of Section 16 of the Exchange Act.

 

2.28 “Restricted Shares” means Common Shares issued or transferred to a
Participant pursuant to Section 6.3 of this Plan which are subject to
restrictions or limitations set forth in this Plan and in the related Award
Agreement.

 

2.29 “Restricted Share Units” means units awarded to Participants pursuant to
Section 6.5 hereof, which are convertible into Common Shares at such time as
such units are no longer subject to restrictions as established by the
Committee.

 

2.30 “Retirement” means any Termination of Service solely due to retirement upon
or after attainment of age sixty-five (65), or permitted early retirement as
determined by the Committee.

 

2.31 “SAR” or “Share Appreciation Right” means the right to receive an amount,
in cash and/or Common Shares, equal to the excess of the Fair Market Value of a
specified number of Common Shares as of the date the SAR is exercised (or, as
provided in the Award Agreement, converted) over the SAR Price for such shares.

 

2.32 “SAR Price” means the exercise price or conversion price of each Common
Share covered by a SAR, determined on the Date of Grant of the SAR.

 

2.33 “Subsidiary” means (i) any corporation in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing a majority of the total
combined voting power of all classes of stock in one of the other corporations
in the chain, (ii) any limited partnership, if the Company or any corporation
described in item (i) above owns a majority of the general partnership interest
and limited partnership interests entitled to vote on the removal and
replacement of the general partner, and (iii) any partnership or limited
liability company, if the partners or members thereof are composed only of the
Company, any corporation listed in item (i) above or any limited partnership
listed in item (ii) above. “Subsidiaries” means more than one of any such
corporations, limited partnerships, partnerships or limited liability companies.

 

2.34 “Termination of Service” occurs when a Participant who is (i) an Employee
of the Company or any Subsidiary ceases to serve as an Employee of the Company
and its Subsidiaries, for any reason; (ii) an Outside Trustee of the Company or
a Subsidiary ceases to serve as a trustee of the Company for any reason; or
(iii) a Consultant of the Company or a Subsidiary ceases to serve as a
Consultant of the Company and its Subsidiaries for any reason. Except as may be
necessary or desirable to comply with applicable federal or state law, a
“Termination of Service” shall not be deemed to have occurred when a Participant
who is an Employee becomes an Outside Trustee or Consultant or vice versa.
Notwithstanding the foregoing provisions of this Section 2.34, in the event an
Award issued under the Plan is subject to Section 409A of the Code, then, in
lieu of the foregoing definition and to the extent necessary to comply with the
requirements of Section 409A of the Code, the definition of “Termination of
Service” for purposes of such Award shall be the definition of “separation from
service” provided for under Section 409A of the Code and the regulations or
other guidance issued thereunder.

 

2.35 “Total and Permanent Disability” means a Participant is qualified for
long-term disability benefits under the Company’s or Subsidiary’s disability
plan or insurance policy; or, if no such plan or policy is then in existence or
if the Participant is not eligible to participate in such plan or policy, that
the Participant, because of a physical or mental condition resulting from bodily
injury, disease, or mental disorder, is unable to perform his or her duties of
employment for a period of six (6) continuous months, as determined in good
faith by the Committee, based upon medical reports or other evidence
satisfactory to the Committee. Notwithstanding the foregoing provisions of this
Section 2.35, in the event an Award issued under the Plan is subject to
Section 409A of the Code, then, in lieu of the foregoing definition and to the
extent necessary to comply with the requirements of Section 409A of the Code,
the definition of “Total and Permanent Disability” for purposes of such Award
shall be the definition of “disability” provided for under Section 409A of the
Code and the regulations or other guidance issued thereunder.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 3

ADMINISTRATION

 

Subject to the terms of this Article 3, the Plan shall be administered by the
Board or such committee of the Board as is designated by the Board to administer
the Plan (the “Committee”). The Committee shall consist of not fewer than two
persons. Any member of the Committee may be removed at any time, with or without
cause, by resolution of the Board. Any vacancy occurring in the membership of
the Committee may be filled by appointment by the Board. At any time there is no
Committee to administer the Plan, any references in this Plan to the Committee
shall be deemed to refer to the Board.

 

If necessary to satisfy the requirements of Section 162(m) of the Code and/or
Rule 16b-3 promulgated under the Exchange Act, membership on the Committee shall
be limited to those members of the Board who are “outside trustees” under
Section 162(m) of the Code and/or “non-employee trustees” as defined in
Rule 16b-3 promulgated under the Exchange Act. The Committee shall select one of
its members to act as its Chairman. A majority of the Committee shall constitute
a quorum, and the act of a majority of the members of the Committee present at a
meeting at which a quorum is present shall be the act of the Committee.

 

The Committee shall determine and designate from time to time the eligible
persons to whom Awards will be granted and shall set forth in each related Award
Agreement, where applicable, the Award Period, the Date of Grant, and such other
terms, provisions, limitations, and performance requirements, as are approved by
the Committee, but not inconsistent with the Plan. The Committee shall determine
whether an Award shall include one type of Incentive or two or more Incentives
granted in combination or two or more Incentives granted in tandem (that is, a
joint grant where exercise of one Incentive results in cancellation of all or a
portion of the other Incentive). Although the members of the Committee shall be
eligible to receive Awards, all decisions with respect to any Award, and the
terms and conditions thereof, to be granted under the Plan to any member of the
Committee shall be made solely and exclusively by the other members of the
Committee, or if such member is the only member of the Committee, by the Board.

 

The Committee, in its discretion, shall (i) interpret the Plan and Award
Agreements, (ii) prescribe, amend, and rescind any rules and regulations, as
necessary or appropriate for the administration of the Plan, (iii) establish
performance goals for an Award and certify the extent of their achievement, and
(iv) make such other determinations or certifications and take such other action
as it deems necessary or advisable in the administration of the Plan. Any
interpretation, determination, or other action made or taken by the Committee
shall be final, binding, and conclusive on all interested parties.

 

The Committee may delegate to officers of the Company, pursuant to a written
delegation, the authority to perform specified functions under the Plan. Any
actions taken by any officers of the Company pursuant to such written delegation
of authority shall be deemed to have been taken by the Committee.
Notwithstanding the foregoing, to the extent necessary to satisfy the
requirements of Section 162(m) of the Code and/or Rule 16b-3 promulgated under
the Exchange Act, any function relating to a Reporting Participant or a covered
employee (as defined in Section 162(m) of the Code) shall be performed solely by
the Committee.

 

With respect to restrictions in the Plan that are based on the requirements of
Rule 16b-3 promulgated under the Exchange Act, Section 162(m) of the Code, the
rules of any exchange or inter-dealer quotation system upon which the Company’s
securities are listed or quoted, or any other Applicable Law, to the extent that
any such restrictions are no longer required by Applicable Law, the Committee
shall have the sole discretion and authority to grant Awards that are not
subject to such mandated restrictions and/or to waive any such mandated
restrictions with respect to outstanding Awards.

 

ARTICLE 4

ELIGIBILITY

 

Any Employee (including an Employee who is also a trustee or an officer),
Consultant or Outside Trustee of the Company whose judgment, initiative, and
efforts contributed or may be expected to contribute to the successful
performance of the Company is eligible to participate in the Plan. The
Committee, upon its own action, may grant, but shall not be required to grant,
an Award to any Employee, Consultant or Outside Trustee. Awards may be granted
by the Committee at any time and from time to time to new Participants, or to
then Participants, or to a greater or lesser number of Participants, and may
include or exclude previous Participants, as the Committee shall determine.
Except as required by this Plan, Awards need not contain similar provisions. The
Committee’s determinations under the Plan (including without limitation
determinations of which Employees, Consultants or Outside Trustees, if any, are
to receive Awards, the form, amount and timing of such Awards, the terms and
provisions of such Awards and the agreements evidencing same) need not be
uniform and may be made by it selectively among Participants who receive, or are
eligible to receive, Awards under the Plan.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 5

SHARES SUBJECT TO PLAN

 

5.1 Number Available for Awards. Subject to adjustment as provided in Articles
11 and 12, the maximum number of Common Shares that may be delivered pursuant to
Awards granted under the Plan is  2,450,000 shares. Subject to adjustment
pursuant to Articles 11 and 12, the maximum number of Common Shares with respect
to Awards may be granted to an Executive Officer during any calendar year is
Five Hundred Thousand (500,000) Common Shares. Shares to be issued may be made
available from authorized but unissued Common Shares, Common Shares held by the
Company in its treasury, or Common Shares purchased by the Company on the open
market or otherwise. During the term of this Plan, the Company will at all times
reserve and keep available the number of Common Shares that shall be sufficient
to satisfy the requirements of this Plan.

 

5.2 Reuse of Shares. To the extent that any Award under this Plan shall be
forfeited, shall expire or be canceled, in whole or in part, or shall be settled
or paid in cash, then the number of Common Shares covered by the Award or option
so forfeited, expired or canceled or settled or paid in cash may again be
awarded pursuant to the provisions of this Plan. In the event that previously
acquired Common Shares are delivered to the Company in full or partial payment
of the exercise price for the exercise of a Nonqualified Option granted under
this Plan, the number of Common Shares available for future Awards under this
Plan shall be reduced only by the net number of Common Shares issued upon the
exercise of the Nonqualified Option. Awards that may be satisfied either by the
issuance of Common Shares or by cash or other consideration shall be counted
against the maximum number of Common Shares that may be issued under this Plan
only during the period that the Award is outstanding or to the extent the Award
is ultimately satisfied by the issuance of Common Shares. Awards will not reduce
the number of Common Shares that may be issued pursuant to this Plan if the
settlement of the Award will not require the issuance of Common Shares, as, for
example, a SAR that can be satisfied only by the payment of cash.

 

ARTICLE 6

GRANT OF AWARDS

 

6.1 In General.

 

(a) The grant of an Award shall be authorized by the Committee and shall be
evidenced by an Award Agreement setting forth the type of Incentive or
Incentives being granted, the total number of Common Shares subject to the
Incentive(s), the Option Price (if applicable), the Award Period, the Date of
Grant, and such other terms, provisions, limitations, and performance
objectives, as are approved by the Committee, but (i) not inconsistent with the
Plan, (ii) to the extent an Award issued under the Plan is subject to
Section 409A of the Code, in compliance with the applicable requirements of
Section 409A of the Code and the regulations or other guidance issued
thereunder, and (iii) to the extent the Committee determines that an Award shall
comply with the requirements of Section 162(m) of the Code, in compliance with
the applicable requirements of Section 162(m) of the Code and the regulations
and other guidance issued thereunder. The Company shall execute an Award
Agreement with a Participant after the Committee approves the issuance of an
Award. Any Award granted pursuant to this Plan must be granted within ten
(10) years of the date of adoption of this Plan by the Board. The Plan shall be
submitted to the Company’s shareholders for approval; however, the Committee may
grant Awards under the Plan prior to the time of shareholder approval. Any such
Award granted prior to such shareholder approval shall be made subject to such
shareholder approval. The grant of an Award to a Participant shall not be deemed
either to entitle the Participant to, or to disqualify the Participant from,
receipt of any other Award under the Plan.

 

(b) If the Committee establishes a purchase price for an Award, the Participant
must accept such Award within a period of thirty (30) days (or such shorter
period as the Committee may specify) after the Date of Grant by executing the
applicable Award Agreement and paying such purchase price.

 

(c) Any Award under this Plan that is settled in whole or in part in cash on a
deferred basis may provide for interest equivalents to be credited with respect
to such cash payment. Interest equivalents may be compounded and shall be paid
upon such terms and conditions as may be specified by the grant.

 

6.2 Option Price. The Option Price for any Common Share which may be purchased
under a Nonqualified Option for any Common Share may be equal to or greater than
the Fair Market Value of the share on the Date of Grant. Except as otherwise
provided

 

6

--------------------------------------------------------------------------------


 

by Article 11 or Article 12, the Option Price for any Nonqualified Option may
not be reduced, directly or indirectly by cancellation and re-grant or
otherwise, without the prior approval of the shareholders.

 

6.3 Restricted Shares and Common Shares. If Restricted Shares or Common Shares
are granted to or received by a Participant under an Award (including a
Nonqualified Option), the Committee shall set forth in the related Award
Agreement: (i) the number of Common Shares awarded, (ii) the price, if any, to
be paid by the Participant for such Common Shares and the method of payment of
the price, (iii) the time or times within which such Award may be subject to
forfeiture, if at all, (iv) specified Performance Goals of the Company, a
Subsidiary, any division thereof or any group of Employees of the Company, or
other criteria, which the Committee determines must be met in order to remove
any restrictions (including vesting) on such Award, and (v) all other terms,
limitations, restrictions, and conditions of the Common Shares, which shall be
consistent with this Plan, to the extent applicable and in the event the
Committee determines that an Award shall comply with the requirements of
Section 162(m) of the Code, in compliance with the requirements of
Section 162(m) of the Code and the regulations and other guidance issued
thereunder and, to the extent Restricted Shares granted under the Plan is
subject to Section 409A of the Code, in compliance with the applicable
requirements of Section 409A of the Code and the regulations or other guidance
issued thereunder. The provisions of Restricted Shares need not be the same with
respect to each Participant.

 

(a) Legend on Shares. The Company shall electronically register the Restricted
Shares or Common Shares awarded to a Participant in the name of such
Participant, which shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Shares or Common
Shares, substantially as provided in Section 15.9 of the Plan. No certificate or
certificates in respect of such Restricted Shares or Common Shares shall be
issued with respect to such Common Shares, unless, following the expiration of
the Restriction Period (as defined in Section 6.3(b)(i)) without forfeiture in
respect of such Restricted Shares, the Participant requests delivery of the
certificate or certificates by submitting a written request to the Committee (or
such party designated by the Company) requesting delivery of the certificates
and the Company, in its sole discretion, elects to issue such certificates (as
opposed to electronic book entry form with respect to its Common Shares). The
Company shall deliver the certificates it elects to issue to the Participant as
soon as administratively practicable following the Company’s receipt of such
request.

 

(b) Restrictions and Conditions. Restricted Shares shall be subject to the
following restrictions and conditions:

 

(i) Subject to the other provisions of this Plan and the terms of the particular
Award Agreements, during such period as may be determined by the Committee
commencing on the Date of Grant or the date of exercise of an Award (the
“Restriction Period”), the Participant shall not be permitted to sell, transfer,
pledge or assign Restricted Shares. Except for these limitations, the Committee
may in its sole discretion, remove any or all of the restrictions on such
Restricted Shares whenever it may determine that, by reason of changes in
Applicable Laws or other changes in circumstances arising after the date of the
Award, such action is appropriate.

 

(ii) Except as provided in sub-paragraph (i) above or in the applicable Award
Agreement or under Section 6.6 below, the Participant shall have, with respect
to his or her Restricted Shares, all of the rights of a shareholder of the
Company, including the right to vote the shares, and the right to receive any
dividends thereon. Certificates for Common Shares free of restriction under this
Plan shall be, if requested by the Participant in accordance with
Section 6.4(a) above and if the Company elects to issue certificates (as opposed
to electronic book entry form with respect to its Common Shares), delivered to
the Participant promptly after, and only after, the Restriction Period shall
expire without forfeiture in respect of such Common Shares or after any other
restrictions imposed on such Common Shares by the applicable Award Agreement or
other agreement have expired. Certificates, if issued, for the Common Shares
forfeited under the provisions of the Plan and the applicable Award Agreement
shall be promptly returned to the Company by the forfeiting Participant.

 

(iii) The Restriction Period of Restricted Shares shall commence on the Date of
Grant or the date of exercise of an Award, as specified in the Award Agreement,
and, subject to Article 12 of the Plan, unless otherwise established by the
Committee in the Award Agreement setting forth the terms of the Restricted
Shares, shall expire upon satisfaction of the conditions set forth in the Award
Agreement; such conditions may provide for vesting based on such Performance
Goals, as may be determined by the Committee in its sole discretion.

 

(iv) Except as otherwise provided in the particular Award Agreement, upon
Termination of Service for any reason during the Restriction Period, the
nonvested Restricted Shares shall be forfeited by the Participant. In the event
a

 

7

--------------------------------------------------------------------------------


 

Participant has paid any consideration to the Company for such forfeited
Restricted Shares, the Committee shall specify in the Award Agreement that
either (i) the Company shall be obligated to, or (ii) the Company may, in its
sole discretion, elect to, pay to the Participant, as soon as practicable after
the event causing forfeiture, in cash, an amount equal to the lesser of the
total consideration paid by the Participant for such forfeited shares or the
Fair Market Value of such forfeited shares as of the date of Termination of
Service, as the Committee, in its sole discretion shall select. Upon any
forfeiture, all rights of a Participant with respect to the forfeited Restricted
Shares shall cease and terminate, without any further obligation on the part of
the Company.

 

6.4 SARs. The Committee may grant SARs to any Participant, either as a separate
Award or in connection with a Nonqualified Option. SARs shall be subject to such
terms and conditions as the Committee shall impose, provided that such terms and
conditions are (i) not inconsistent with the Plan, (ii) to the extent a SAR
issued under the Plan is subject to Section 409A of the Code, in compliance with
the applicable requirements of Section 409A of the Code and the regulations or
other guidance issued thereunder, and (iii) to the extent the Committee
determines that a SAR shall comply with the requirements of Section 162(m) of
the Code, in compliance with the applicable requirements of Section 162(m) and
the regulations and other guidance issued thereunder. The grant of the SAR may
provide that the holder may be paid for the value of the SAR either in cash or
in Common Shares, or a combination thereof. In the event of the exercise of a
SAR payable in Common Shares, the holder of the SAR shall receive that number of
whole Common Shares having an aggregate Fair Market Value on the date of
exercise equal to the value obtained by multiplying (i) the difference between
the Fair Market Value of a Common Share on the date of exercise over the SAR
Price as set forth in such SAR (or other value specified in the agreement
granting the SAR), by (ii) the number of Common Shares as to which the SAR is
exercised, with a cash settlement to be made for any fractional Common Shares.
The SAR Price for any Common Share subject to a SAR may be equal to or greater
than the Fair Market Value of the share on the Date of Grant. The Committee, in
its sole discretion, may place a ceiling on the amount payable upon exercise of
a SAR, but any such limitation shall be specified at the time that the SAR is
granted. Except as otherwise provided by Article 11 or Article 12, the SAR Price
for any SAR may not be reduced, directly or indirectly by cancellation and
re-grant or otherwise, without the prior approval of the shareholders.

 

6.5 Restricted Share Units. Restricted Share Units may be awarded or sold to any
Participant under such terms and conditions as shall be established by the
Committee, provided, however, that such terms and conditions are (i) not
inconsistent with the Plan, (ii) to the extent a Restricted Share Unit issued
under the Plan is subject to Section 409A of the Code, in compliance with the
applicable requirements of Section 409A of the Code and the regulations or other
guidance issued thereunder, and (iii) to the extent the Committee determines
that a Restricted Share Unit award shall comply with the requirements of
Section 162(m) of the Code, in compliance with the applicable requirements of
Section 162(m) and the regulations and other guidance issued thereunder.
Restricted Share Units shall be subject to such restrictions as the Committee
determines, including, without limitation, (a) a prohibition against sale,
assignment, transfer, pledge, hypothecation or other encumbrance for a specified
period; or (b) a requirement that the holder forfeit (or in the case of Common
Shares or units sold to the Participant, resell to the Company at cost) such
shares or units in the event of Termination of Service during the period of
restriction.

 

6.6 Performance Awards.

 

(a) The Committee may grant Performance Awards to one or more Participants. The
terms and conditions of Performance Awards shall be specified at the time of the
grant and may include provisions establishing the performance period, the
Performance Goals to be achieved during a performance period, and the maximum or
minimum settlement values, provided that such terms and conditions are (i) not
inconsistent with the Plan and (ii) to the extent a Performance Award issued
under the Plan is subject to Section 409A of the Code, in compliance with the
applicable requirements of Section 409A of the Code and the regulations or other
guidance issued thereunder. If the Performance Award is to be in Common Shares,
the Performance Award may provide for the issuance of the Common Shares at the
time of the grant of the Performance Award or at the time of the certification
by the Committee that the Performance Goals for the performance period have been
met. The forfeiture of Common Shares issued at the time of the grant of the
Performance Award due to failure to achieve the established Performance Goals
shall be separate from and in addition to any other restrictions provided for in
this Plan that may be applicable to such Common Shares. Each Performance Award
granted to one or more Participants shall have its own terms and conditions.

 

To the extent the Committee determines that a Performance Award shall comply
with the requirements of Section 162(m) of the Code and the regulations and
other guidance issued thereunder, and if it is determined to be necessary in
order to satisfy Section 162(m) of the Code, at the time of the grant of a
Performance Award (other than a Nonqualified Option) and to the extent permitted
under Section 162(m) of the Code and the regulations issued thereunder, the
Committee shall provide for the manner in which the Performance Goals shall be
reduced to take into account the negative effect on the achievement of

 

8

--------------------------------------------------------------------------------


 

specified levels of the Performance Goals which may result from enumerated
corporate transactions, extraordinary events, accounting changes and other
similar occurrences which were unanticipated at the time the Performance Goal
was initially established. In no event, however, may the Committee increase the
amount earned under such a Performance Award, unless the reduction in the
Performance Goals would reduce or eliminate the amount to be earned under the
Performance Award and the Committee determines not to make such reduction or
elimination.

 

With respect to a Performance Award that is not intended to satisfy the
requirements of Code Section 162(m), if the Committee determines, in its sole
discretion, that the established performance measures or objectives are no
longer suitable because of a change in the Company’s business, operations,
corporate structure, or for other reasons that the Committee deemed
satisfactory, the Committee may modify the performance measures or objectives
and/or the performance period.

 

(b) Performance Awards may be valued by reference to the Fair Market Value or
according to any formula or method deemed appropriate by the Committee, in its
sole discretion, including, but not limited to, achievement of Performance Goals
or other specific financial, production, sales or cost performance objectives
that the Committee believes to be relevant to the Company’s business and/or
remaining in the employ of the Company or a Subsidiary for a specified period of
time. Performance Awards may be paid in cash, Common Shares, or other
consideration, or any combination thereof. If payable in Common Shares, the
consideration for the issuance of such shares may be the achievement of the
performance objective established at the time of the grant of the Performance
Award. Performance Awards may be payable in a single payment or in installments
and may be payable at a specified date or dates or upon attaining the
performance objective. The extent to which any applicable performance objective
has been achieved shall be conclusively determined by the Committee.

 

(c) Notwithstanding the foregoing, in order to comply with the requirements of
Section 162(m) of the Code, if applicable, no Participant may receive in any
calendar year Performance Awards intended to comply with the requirements of
Section 162(m) of the Code which have an aggregate value of more than
$4,000,000, and if such Performance Awards involve the issuance of Common
Shares, said aggregate value shall be based on the Fair Market Value of such
shares on the time of the grant of the Performance Award. In no event, however,
shall any Performance Awards not intended to comply with the requirements of
Section 162(m) of the Code be issued contingent upon the failure to attain the
Performance Goals applicable to any Performance Awards granted hereunder that
the Committee intends to comply with the requirements of Section 162(m) of the
Code.

 

6.7 Dividend Equivalent Rights. The Committee may grant a Dividend Equivalent
Right to any Participant, either as a component of another Award or as a
separate Award, provided, however, that to the extent any Dividend Equivalent
Right granted as a component of a Nonqualified Option or SAR is subject to
Section 409A of the Code, both the Dividend Equivalent Right and the
Nonqualified Option or SAR, as applicable, must be granted with terms that are
compliant with Section 409A of the Code. The terms and conditions of the
Dividend Equivalent Right shall be specified by the grant. Dividend equivalents
credited to the holder of a Dividend Equivalent Right may be paid currently or
may be deemed to be reinvested in additional Common Shares (which may thereafter
accrue additional dividend equivalents). Any such reinvestment shall be at the
Fair Market Value at the time thereof. Dividend Equivalent Rights may be settled
in cash or Common Shares, or a combination thereof, in a single payment or in
installments. A Dividend Equivalent Right granted as a component of another
Award may provide that such Dividend Equivalent Right shall be settled upon
exercise, settlement, or payment of, or lapse of restrictions on, such other
Award, and that such Dividend Equivalent Right granted as a component of another
Award may also contain terms and conditions different from such other Award.
Notwithstanding anything to the contrary herein, Dividend Equivalent Rights may
not be granted as a component of Restricted Shares.

 

6.8 Other Awards. The Committee may grant to any Participant other forms of
Awards, based upon, payable in, or otherwise related to, in whole or in part,
Common Shares, if the Committee determines that such other form of Award is
consistent with the purpose and restrictions of this Plan. The terms and
conditions of such other form of Award shall be specified by the grant. Such
Other Awards may be granted for no cash consideration, for such minimum
consideration as may be required by Applicable Law, or for such other
consideration as may be specified by the grant.

 

6.9 Performance Goals. Awards of Restricted Shares, Restricted Share Units,
Performance Award and Other Awards (whether relating to cash or Common Shares)
under the Plan may be made subject to the attainment of Performance Goals
relating to one or more business criteria which, where applicable, shall be
within the meaning of Section 162(m) of the Code and consist of one or more or
any combination of the following criteria: cash flow; cost; revenues; sales;
ratio of debt to debt plus equity; net borrowing, credit quality or debt
ratings; profit before tax; economic profit; earnings before interest and taxes;
earnings before interest, taxes,

 

9

--------------------------------------------------------------------------------


 

depreciation and amortization; gross margin; earnings per share (whether on a
pre-tax, after-tax, operational or other basis); operating earnings; capital
expenditures; expenses or expense levels; economic value added; ratio of
operating earnings to capital spending or any other operating ratios; free cash
flow; net profit; net sales; net asset value per share; the accomplishment of
mergers, acquisitions, dispositions, public offerings or similar extraordinary
business transactions; sales growth; price of the Company’s Common Shares;
return on assets, equity or shareholders’ equity; market share; inventory
levels, inventory turn or shrinkage; or total return to shareholders
(“Performance Criteria”). Any Performance Criteria may be used to measure the
performance of the Company as a whole or any business unit of the Company and
may be measured relative to a peer group or index. Any Performance Criteria may
include or exclude (i) extraordinary, unusual and/or non-recurring items of gain
or loss, (ii) gains or losses on the disposition of a business, (iii) changes in
tax or accounting regulations or laws, (iv) the effect of a merger or
acquisition, as identified in the Company’s quarterly and annual earnings
releases, or (v) other similar occurrences. In all other respects, Performance
Criteria shall be calculated in accordance with the Company’s financial
statements, under generally accepted accounting principles, or under a
methodology established by the Committee prior to the issuance of an Award which
is consistently applied and identified in the audited financial statements,
including footnotes, or the Compensation Discussion and Analysis section of the
Company’s annual report. However, to the extent Section 162(m) of the Code is
applicable, the Committee may not in any event increase the amount of
compensation payable to an individual upon the attainment of a Performance Goal.

 

6.10 Tandem Awards. The Committee may grant two or more Incentives in one Award
in the form of a “tandem Award,” so that the right of the Participant to
exercise one Incentive shall be canceled if, and to the extent, the other
Incentive is exercised. For example, if a Nonqualified Option and a SAR are
issued in a tandem Award, and the Participant exercises the SAR with respect to
one hundred (100) Common Shares, the right of the Participant to exercise the
related Nonqualified Option shall be canceled to the extent of one hundred
(100) Common Shares.

 

ARTICLE 7

AWARD PERIOD; VESTING

 

7.1 Award Period. Subject to the other provisions of this Plan, the Committee
may, in its discretion, provide that an Incentive may not be exercised in whole
or in part for any period or periods of time or beyond any date specified in the
Award Agreement. Except as provided in the Award Agreement, an Incentive may be
exercised in whole or in part at any time during its term. The Award Period for
an Incentive shall be reduced or terminated upon Termination of Service. No
Incentive granted under the Plan may be exercised at any time after the end of
its Award Period. No portion of any Incentive may be exercised after the
expiration of ten (10) years from its Date of Grant.

 

7.2 Vesting. The Committee, in its sole discretion, may determine that an
Incentive will be immediately vested in whole or in part, or that all or any
portion may not be vested until a date, or dates, subsequent to its Date of
Grant, or until the occurrence of one or more specified events, subject in any
case to the terms of the Plan. If the Committee imposes conditions upon vesting,
then, subsequent to the Date of Grant, the Committee may, in its sole
discretion, accelerate the date on which all or any portion of the Incentive may
be vested.

 

ARTICLE 8

EXERCISE OR CONVERSION OF INCENTIVE

 

8.1 In General. A vested Incentive may be exercised or converted, during its
Award Period, subject to limitations and restrictions set forth in the Award
Agreement.

 

8.2 Securities Law and Exchange Restrictions. In no event may an Incentive be
exercised or Common Shares be issued pursuant to an Award if a necessary listing
or quotation of the Common Shares on a stock exchange or inter-dealer quotation
system or any registration under state or federal securities laws required under
the circumstances has not been accomplished.

 

8.3 Exercise of Nonqualified Option.

 

(a) In General. If a Nonqualified Option is exercisable prior to the time it is
vested, the Common Shares obtained on the exercise of the Nonqualified Option
shall be Restricted Shares which is subject to the applicable provisions of the
Plan and the Award Agreement. If the Committee imposes conditions upon exercise,
then subsequent to the Date of Grant, the Committee may, in its sole discretion,
accelerate the date on which all or any portion of the Nonqualified Option may
be exercised. No

 

10

--------------------------------------------------------------------------------


 

Nonqualified Option may be exercised for a fractional Common Share. The granting
of a Nonqualified Option shall impose no obligation upon the Participant to
exercise that Nonqualified Option.

 

(b) Notice and Payment. Subject to such administrative regulations as the
Committee may from time to time adopt, a Nonqualified Option may be exercised by
the delivery of written notice to the Committee setting forth the number of
Common Shares with respect to which the Nonqualified Option is to be exercised
and the date of exercise thereof (the “Exercise Date”) which shall be at least
three (3) days after giving such notice unless an earlier time shall have been
mutually agreed upon. On the Exercise Date, the Participant shall deliver to the
Company consideration with a value equal to the total Option Price of the shares
to be purchased, payable as provided in the Award Agreement, which may provide
for payment in any one or more of the following ways: (a) cash or check, bank
draft, or money order payable to the order of the Company, (b) Common Shares
(including Restricted Shares) owned by the Participant on the Exercise Date,
valued at its Fair Market Value on the Exercise Date, and which the Participant
has not acquired from the Company within six (6) months prior to the Exercise
Date, (c) by delivery (including by FAX) to the Company or its designated agent
of an executed irrevocable option exercise form together with irrevocable
instructions from the Participant to a broker or dealer, reasonably acceptable
to the Company, to sell certain of the Common Shares purchased upon exercise of
the Nonqualified Option or to pledge such shares as collateral for a loan and
promptly deliver to the Company the amount of sale or loan proceeds necessary to
pay such purchase price, and/or (d) in any other form of valid consideration
that is acceptable to the Committee in its sole discretion. In the event that
Restricted Shares are tendered as consideration for the exercise of a
Nonqualified Option, a number of Common Shares issued upon the exercise of the
Nonqualified Option equal to the number of Restricted Shares used as
consideration therefor shall be subject to the same restrictions and provisions
as the Restricted Shares so tendered.

 

(c) Issuance of Certificate. Except as otherwise provided in Section 6.3 hereof
(with respect to Restricted Shares) or in the applicable Award Agreement, upon
payment of all amounts due from the Participant, the Company shall cause the
Common Shares then being purchased to be registered in the Participant’s name
(or the person exercising the Participant’s Option in the event of his or her
death), but shall not issue certificates for the Common Shares unless the
Participant or such other person requests delivery of the certificates for the
Common Shares, in writing in accordance with the procedures established by the
Committee, and the Company has elected to issue certificates (as opposed to
electronic book entry form with respect to its Common Shares); in which case,
the Company shall deliver certificates to the Participant (or the person
exercising the Participant’s Option in the event of his or her death) as soon as
administratively practicable following the Company’s receipt of a written
request from the Participant or such other person for delivery of the
certificates. Any obligation of the Company to deliver Common Shares shall,
however, be subject to the condition that, if at any time the Committee shall
determine in its discretion that the listing, registration, or qualification of
the Nonqualified Option or the Common Shares upon any securities exchange or
inter-dealer quotation system or under any state or federal law, or the consent
or approval of any governmental regulatory body, is necessary as a condition of,
or in connection with, the Nonqualified Option or the issuance or purchase of
Common Shares thereunder, the Nonqualified Option may not be exercised in whole
or in part unless such listing, registration, qualification, consent, or
approval shall have been effected or obtained free of any conditions not
reasonably acceptable to the Committee.

 

(d) Failure to Pay. Except as may otherwise be provided in an Award Agreement,
if the Participant fails to pay for any of the Common Shares specified in such
notice or fails to accept delivery thereof, that portion of the Participant’s
Nonqualified Option and right to purchase such Common Shares may be forfeited by
the Participant.

 

8.4 SARs. Subject to the conditions of this Section 8.4 and such administrative
regulations as the Committee may from time to time adopt, a SAR may be exercised
by the delivery (including by FAX) of written notice to the Committee setting
forth the number of Common Shares with respect to which the SAR is to be
exercised and the date of exercise thereof (the “Exercise Date”) which shall be
at least three (3) days after giving such notice unless an earlier time shall
have been mutually agreed upon. Subject to the terms of the Award Agreement and
only if permissible under Section 409A of the Code and the regulations or other
guidance issued thereunder (or, if not so permissible, at such time as permitted
by Section 409A of the Code and the regulations or other guidance issued
thereunder), the Participant shall receive from the Company in exchange therefor
in the discretion of the Committee, and subject to the terms of the Award
Agreement:

 

(a) cash in an amount equal to the excess (if any) of the Fair Market Value (as
of the Exercise Date, or if provided in the Award Agreement, conversion, of the
SAR) per Common Share over the SAR Price per share specified in such SAR,
multiplied by the total number of Common Shares of the SAR being surrendered;

 

11

--------------------------------------------------------------------------------


 

(b) that number of Common Shares having an aggregate Fair Market Value (as of
the Exercise Date, or if provided in the Award Agreement, conversion, of the
SAR) equal to the amount of cash otherwise payable to the Participant, with a
cash settlement to be made for any fractional share interests; or

 

(c) the Company may settle such obligation in part with Common Shares and in
part with cash.

 

The distribution of any cash or Common Shares pursuant to the foregoing sentence
shall be made at such time as set forth in the Award Agreement.

 

ARTICLE 9

AMENDMENT OR DISCONTINUANCE

 

Subject to the limitations set forth in this Article 9, the Committee may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part; provided,
however, that no amendment for which shareholder approval is required either
(i) by any securities exchange or inter-dealer quotation system on which the
Common Shares are listed or traded or (ii) in order for the Plan and Incentives
awarded under the Plan to continue to comply with Sections 162(m) of the Code,
including any successors to such Sections, or other Applicable Law, shall be
effective unless such amendment shall be approved by the requisite vote of the
shareholders of the Company entitled to vote thereon. Any such amendment shall,
to the extent deemed necessary or advisable by the Committee, be applicable to
any outstanding Incentives theretofore granted under the Plan, notwithstanding
any contrary provisions contained in any Award Agreement. In the event of any
such amendment to the Plan, the holder of any Incentive outstanding under the
Plan shall, upon request of the Committee and as a condition to the
exercisability thereof, execute a conforming amendment in the form prescribed by
the Committee to any Award Agreement relating thereto. Notwithstanding anything
contained in this Plan to the contrary, unless required by law, no action
contemplated or permitted by this Article 9 shall adversely affect any rights of
Participants or obligations of the Company to Participants with respect to any
Incentive theretofore granted under the Plan without the consent of the affected
Participant.

 

ARTICLE 10

TERM

 

The Plan shall be effective from the date that this Plan is adopted by the
Board. Unless sooner terminated by action of the Board, the Plan will terminate
on the tenth anniversary of the Effective Date, but Incentives granted before
that date will continue to be effective in accordance with their terms and
conditions.

 

ARTICLE 11

CAPITAL ADJUSTMENTS

 

In the event that any dividend or other distribution (whether in the form of
cash, Common Shares, other securities, or other property), recapitalization,
stock split, reverse stock split, rights offering, reorganization, merger,
consolidation, split-up, spin-off, split-off, combination, subdivision,
repurchase, or exchange of Common Shares or other securities of the Company,
issuance of warrants or other rights to purchase Common Shares or other
securities of the Company, or other similar corporate transaction or event
affects the fair value of an Award, then the Committee shall adjust any or all
of the following so that the fair value of the Award immediately after the
transaction or event is equal to the fair value of the Award immediately prior
to the transaction or event (i) the number of shares and type of Common Shares
(or the securities or property) which thereafter may be made the subject of
Awards, (ii) the number of shares and type of Common Shares (or other securities
or property) subject to outstanding Awards, (iii) the number of shares and type
of Common Shares (or other securities or property) specified as the annual
per-participant limitation under Section 5.1 of the Plan, (iv) the Option Price
of each outstanding Award, (v) the amount, if any, the Company pays for
forfeited Common Shares in accordance with Section 6.3, and (vi) the number of
or SAR Price of Common Shares then subject to outstanding SARs previously
granted and unexercised under the Plan, to the end that the same proportion of
the Company’s issued and outstanding Common Shares in each instance shall remain
subject to exercise at the same aggregate SAR Price; provided however, that the
number of Common Shares (or other securities or property) subject to any Award
shall always be a whole number. Notwithstanding the foregoing, no such
adjustment shall be made or authorized to the extent that such adjustment would
cause the Plan or any Nonqualified Option to violate Section 409A of the Code.
Such adjustments shall be made in accordance with the rules of any securities
exchange, stock market, or stock quotation system to which the Company is
subject.

 

12

--------------------------------------------------------------------------------


 

Upon the occurrence of any such adjustment, the Company shall provide notice to
each affected Participant of its computation of such adjustment which shall be
conclusive and shall be binding upon each such Participant.

 

ARTICLE 12

RECAPITALIZATION, MERGER AND CONSOLIDATION

 

12.1 No Effect on Company’s Authority. The existence of this Plan and Incentives
granted hereunder shall not affect in any way the right or power of the Company
or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure and its business, or any Change in Control, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
preference stocks ranking prior to or otherwise affecting the Common Shares or
the rights thereof (or any rights, options, or warrants to purchase same), or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

12.2 Conversion of Incentives Where Company Survives. Subject to any required
action by the shareholders and except as otherwise provided by Section 12.4
hereof or as may be required to comply with Section 409A of the Code and the
regulations or other guidance issued thereunder, if the Company shall be the
surviving or resulting corporation in any merger, consolidation or share
exchange, any Incentive granted hereunder shall pertain to and apply to the
securities or rights (including cash, property, or assets) to which a holder of
the number of Common Shares subject to the Incentive would have been entitled.

 

12.3 Exchange or Cancellation of Incentives Where Company Does Not Survive.
Except as otherwise provided by Section 12.4 hereof or as may be required to
comply with Section 409A of the Code and the regulations or other guidance
issued thereunder, in the event of any merger, consolidation or share exchange
pursuant to which the Company is not the surviving or resulting corporation,
there shall be substituted for each Common Share subject to the unexercised
portions of outstanding Incentives, that number of shares of each class of stock
or other securities or that amount of cash, property, or assets of the
surviving, resulting or consolidated company which were distributed or
distributable to the shareholders of the Company in respect to each Common Share
held by them, such outstanding Incentives to be thereafter exercisable for such
stock, securities, cash, or property in accordance with their terms.

 

12.4 Cancellation of Incentives. Notwithstanding the provisions of Sections 12.2
and 12.3 hereof, and except as may be required to comply with Section 409A of
the Code and the regulations or other guidance issued thereunder, all Incentives
granted hereunder may be canceled by the Company, in its sole discretion, as of
the effective date of any Change in Control, merger, consolidation or share
exchange, or any issuance of bonds, debentures, preferred or preference stocks
ranking prior to or otherwise affecting the Common Shares or the rights thereof
(or any rights, options, or warrants to purchase same), or of any proposed sale
of all or substantially all of the assets of the Company, or of any dissolution
or liquidation of the Company, by either:

 

(a) giving notice to each holder thereof or his personal representative of its
intention to cancel those Incentives for which the issuance of Common Shares
involved payment by the Participant for such shares, and permitting the purchase
during the thirty (30) day period next preceding such effective date of any or
all of the Common Shares subject to such outstanding Incentives, including in
the Board’s discretion some or all of the shares as to which such Incentives
would not otherwise be vested and exercisable; or

 

(b) in the case of Incentives that are either (i) settled only in Common Shares,
or (ii) at the election of the Participant, settled in Common Shares, paying the
holder thereof an amount equal to a reasonable estimate of the difference
between the net amount per share payable in such transaction or as a result of
such transaction, and the price per share of such Incentive to be paid by the
Participant (hereinafter the “Spread”), multiplied by the number of shares
subject to the Incentive. In cases where the shares constitute, or would after
exercise, constitute Restricted Shares, the Company, in its discretion, may
include some or all of those shares in the calculation of the amount payable
hereunder. In estimating the Spread, appropriate adjustments to give effect to
the existence of the Incentives shall be made, such as deeming the Incentives to
have been exercised, with the Company receiving the exercise price payable
thereunder, and treating the shares receivable upon exercise of the Incentives
as being outstanding in determining the net amount per share. In cases where the
proposed transaction consists of the acquisition of assets of the Company, the
net amount per share shall be calculated on the basis of the net amount
receivable with respect to Common Shares upon a distribution and liquidation by
the Company after giving effect to expenses and charges, including but not
limited to taxes, payable by the Company before such liquidation could be
completed.

 

13

--------------------------------------------------------------------------------


 

(c) An Award that by its terms would be fully vested or exercisable upon a
Change in Control will be considered vested or exercisable for purposes of
Section 12.4(a) hereof.

 

ARTICLE 13

LIQUIDATION OR DISSOLUTION

 

Subject to Section 12.4 hereof, in case the Company shall, at any time while any
Incentive under this Plan shall be in force and remain unexpired, (i) sell all
or substantially all of its property, or (ii) dissolve, liquidate, or wind up
its affairs, then each Participant shall be entitled to receive, in lieu of each
Common Share of the Company which such Participant would have been entitled to
receive under the Incentive, the same kind and amount of any securities or
assets as may be issuable, distributable, or payable upon any such sale,
dissolution, liquidation, or winding up with respect to each Common Share of the
Company. If the Company shall, at any time prior to the expiration of any
Incentive, make any partial distribution of its assets, in the nature of a
partial liquidation, whether payable in cash or in kind (but excluding the
distribution of a cash dividend payable out of earned surplus and designated as
such) and an adjustment is determined by the Committee to be appropriate to
prevent the dilution of the benefits or potential benefits intended to be made
available under the Plan, then the Committee shall, in such manner as it may
deem equitable, make such adjustment in accordance with the provisions of
Article 11 hereof.

 

ARTICLE 14

INCENTIVES IN SUBSTITUTION FOR INCENTIVES GRANTED BY OTHER ENTITIES

 

Incentives may be granted under the Plan from time to time in substitution for
similar instruments held by employees, independent consultants or trustees of a
corporation, partnership, or limited liability company who become or are about
to become Employees, Consultants or Outside Trustees of the Company or any
Subsidiary as a result of a merger or consolidation of the employing corporation
with the Company, the acquisition by the Company of equity of the employing
entity, or any other similar transaction pursuant to which the Company becomes
the successor employer. The terms and conditions of the substitute Incentives so
granted may vary from the terms and conditions set forth in this Plan to such
extent as the Committee at the time of grant may deem appropriate to conform, in
whole or in part, to the provisions of the Incentives in substitution for which
they are granted. To the extent permitted by Applicable Law, any Incentives
granted in accordance with this Article 14 shall not reduce the number of Common
Shares available for grant under Section 5.1 above.

 

ARTICLE 15

MISCELLANEOUS PROVISIONS

 

15.1 Investment Intent. The Company may require that there be presented to and
filed with it by any Participant under the Plan, such evidence as it may deem
necessary to establish that the Incentives granted or the Common Shares to be
purchased or transferred are being acquired for investment and not with a view
to their distribution.

 

15.2 No Right to Continued Employment. Neither the Plan nor any Incentive
granted under the Plan shall confer upon any Participant any right with respect
to continuance of employment by the Company or any Subsidiary.

 

15.3 Indemnification of Board and Committee. No member of the Board or the
Committee, nor any officer or Employee of the Company acting on behalf of the
Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board and the Committee, each officer of the
Company, and each Employee of the Company acting on behalf of the Board or the
Committee shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination, or
interpretation.

 

15.4 Effect of the Plan. Neither the adoption of this Plan nor any action of the
Board or the Committee shall be deemed to give any person any right to be
granted an Award or any other rights except as may be evidenced by an Award
Agreement, or any amendment thereto, duly authorized by the Committee and
executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.

 

15.5 Compliance With Other Laws and Regulations. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to sell or
issue Common Shares under any Incentive if the issuance thereof would constitute
a violation by the Participant or the Company of any provisions of any law or
regulation of any governmental authority or any national securities

 

14

--------------------------------------------------------------------------------


 

exchange or inter-dealer quotation system or other forum in which Common Shares
are quoted or traded (including without limitation Section 16 of the Exchange
Act and Section 162(m) of the Code); and, as a condition of any sale or issuance
of Common Shares under an Incentive, the Committee may require such agreements
or undertakings, if any, as the Committee may deem necessary or advisable to
assure compliance with any such law or regulation. The Plan, the grant and
exercise of Incentives hereunder, and the obligation of the Company to sell and
deliver Common Shares, shall be subject to all applicable federal and state
laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required.

 

15.6 Tax Requirements. The Company or, if applicable, any Subsidiary (for
purposes of this Section 15.6, the term “Company” shall be deemed to include any
applicable Subsidiary), shall have the right to deduct from all amounts paid in
cash or other form in connection with the Plan, any Federal, state, local, or
other taxes required by law to be withheld in connection with an Award granted
under this Plan. The Company may, in its sole discretion, also require the
Participant receiving Common Shares issued under the Plan to pay the Company the
amount of any taxes that the Company is required to withhold in connection with
the Participant’s income arising with respect to the Award. Such payments shall
be required to be made when requested by the Company and may be required to be
made prior to the delivery of any certificate representing Common Shares, if
such certificate is requested by the Participant in accordance with
Section 6.4(a) or Section 8.3(c) above and the Company has elected to issue
certificates (as opposed to electronic book entry form with respect to its
Common Shares). Such payment may be made (i) by the delivery of cash to the
Company in an amount that equals or exceeds (to avoid the issuance of fractional
shares under (iii) below) the required tax withholding obligations of the
Company; (ii) if the Company, in its sole discretion, so consents in writing,
the actual delivery by the exercising Participant to the Company of Common
Shares that the Participant has not acquired from the Company within six
(6) months prior to the date of exercise, which shares so delivered have an
aggregate Fair Market Value that equals or exceeds (to avoid the issuance of
fractional shares under (iii) below) the required tax withholding payment;
(iii) if the Company, in its sole discretion, so consents in writing, the
Company’s withholding of a number of shares to be delivered upon the exercise of
the Nonqualified Option, which shares so withheld have an aggregate Fair Market
Value that equals (but does not exceed) the required tax withholding payment; or
(iv) any combination of (i), (ii), or (iii). The Company may, in its sole
discretion, withhold any such taxes from any other cash remuneration otherwise
paid by the Company to the Participant. The Committee may in the Award Agreement
impose any additional tax requirements or provisions that the Committee deems
necessary or desirable.

 

15.7 Assignability. Except as otherwise provided herein, Awards may not be
transferred, assigned, pledged, hypothecated or otherwise conveyed or encumbered
other than by will or the laws of descent and distribution. The Committee may,
in its discretion, authorize all or a portion of a Award to be granted to a
Participant on terms which permit transfer by such Participant to (i) the spouse
(or former spouse), children or grandchildren of the Participant (“Immediate
Family Members”), (ii) a trust or trusts for the exclusive benefit of such
Immediate Family Members, (iii) a partnership in which the only partners are
(1) such Immediate Family Members and/or (2) entities which are controlled by
Immediate Family Members, (iv) an entity exempt from federal income tax pursuant
to Section 501(c)(3) of the Code or any successor provision, or (v) a split
interest trust or pooled income fund described in Section 2522(c)(2) of the Code
or any successor provision, provided that (x) there shall be no consideration
for any such transfer, (y) the Award Agreement pursuant to which such Award is
granted must be approved by the Committee and must expressly provide for
transferability in a manner consistent with this Section 15.7, and
(z) subsequent transfers of transferred Awards shall be prohibited except those
by will or the laws of descent and distribution.

 

Following any transfer, any such Award shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, provided
that for purposes of Articles 8, 9, 11, 12, 13 and 15 hereof the term
“Participant” shall be deemed to include the transferee. The events of
Termination of Service shall continue to be applied with respect to the original
Participant, following which, if such Awards are Nonqualified Options or SARs,
such Nonqualified Options and SARs shall be exercisable or convertible by the
transferee only to the extent and for the periods specified in the Award
Agreement. The Committee and the Company shall have no obligation to inform any
transferee of an Award of any expiration, termination, lapse or acceleration of
such Award. The Company shall have no obligation to register with any federal or
state securities commission or agency any Common Shares issuable or issued under
a Nonqualified Option or SAR that has been transferred by a Participant under
this Section 15.7.

 

15.8 Use of Proceeds. Proceeds from the sale of Common Shares pursuant to
Incentives granted under this Plan shall constitute general funds of the
Company.

 

15.9 Legend. Restricted Shares electronically registered in a Participant’s name
shall note that the shares are Restricted Shares. If a certificate for
Restricted Shares is issued to a Participant, the certificate shall bear the
following legend, or a similar legend deemed by the Company to constitute an
appropriate notice of the provisions hereof:

 

15

--------------------------------------------------------------------------------


 

On the face of the certificate:

 

“Transfer of these Common Shares is restricted in accordance with conditions
printed on the reverse of this certificate.”

 

On the reverse:

 

“The Common Shares are subject to and transferable only in accordance with that
certain Physicians Realty Trust 2013 Equity Incentive Plan, a copy of which is
on file at the principal office of the Company in Milwaukee, Wisconsin. No
transfer or pledge of the shares evidenced hereby may be made except in
accordance with and subject to the provisions of said Plan and Award Agreement.
By acceptance of these Common Shares, any holder, transferee or pledgee hereof
agrees to be bound by all of the provisions of said Plan and Award Agreement.”

 

If a certificate for Common shares is issued to a Participant, the following
legend shall be inserted on a certificate evidencing Common Shares issued under
the Plan if the shares were not issued in a transaction registered under the
applicable federal and state securities laws:

 

“Common Shares represented by this certificate have been acquired by the holder
for investment and not for resale, transfer or distribution, have been issued
pursuant to exemptions from the registration requirements of applicable state
and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

A copy of this Plan shall be kept on file in the principal office of the Company
in 735 N. Water Street, Suite 1000, Milwaukee, Wisconsin 53202.

 

***************

 

16

--------------------------------------------------------------------------------